Exhibit 99.1 ABN 82 2806 Ipswich Road Darra Queensland 4076 Australia Telephone: + 61 7 3273 9133 Facsimile: + 61 7 3375 1168 www.progen-pharma.com Mr Patrick McCarthy Adviser, Listings Compliance ASX Compliance Pty Ltd 20 Bridge Street Sydney NSW 2000 17 March 2014 Dear Patrick, Response to ASX Price Query We refer to your letter received on 14 March in relation to an increase in the price and trading volume of the Company’s securities. We provide the following response to your queries: 1. Is the Company aware of any information concerning it that has not been announced to the market which, if known by some in the market, could explain the recent trading in its securities? Answer: No 2. If the answer to question 1 above is yes, can an announcement be made immediately? If not, why not and when is it expected that an announcement will be made? Answer: Not Applicable 3. If the answer to question 1 is “no”, is there any other explanation that the Company may have for the recent trading in its securities? Answer : Other than information already publicly released by the Company, the Company cannot explain the recent trading in its securities. However the Company believes that existing shareholders and investors are becoming increasingly aware of the advancement of the Company’s late stage drug PI-88 under development by licensee Medigen Biotechnology Corporation which is on track for New Drug Application filings in Asia. PI-88 could potentially be the first drug approved for the treatment of primary liver cancer (hepatocellular carcinoma) following surgical resection. The most recent announcement and update was on 30 December 2013 “PATRON Trial Completes Patient Recruitment” advising that target enrolment of 500 patients for the phase III PATRON trial had been reached. 4. Please confirm that the Company is in compliance with the Listing Rules and, in particular, Listing Rule 3.1 Answer: The Company is in compliance with the Listing Rules and in particular Listing Rule 3.1. Yours sincerely Mr Blair Lucas, Company Secretary
